Citation Nr: 0301307	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  01-09 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of 
Veterans Affairs (VA) benefits.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel





INTRODUCTION

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a determination in June 2001, by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Philippines, that found the appellant had 
no recognized military service with the Armed Forces of 
the United States, and was therefore not eligible for VA 
benefits.


FINDING OF FACT

The United States National Personnel Records Center (NPRC) 
has certified that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed 
Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met.  38 U.S.C.A. §§ 101, 107 
(West 1991 & Supp. 2002);  38 C.F.R. §§ 3.1, 3.2, 3.8, 
3.9, 3.203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West Supp. 2002)).  VA has recently 
issued final regulations to implement these statutory 
changes.  See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the Board finds that VA's duties to the appellant 
under the VCAA have been fulfilled.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C. §§ 5102 and 5103.  The Board 
concludes the discussions in the June 2001 RO 
determination, the November 2001 statement of the case, 
the January 2002 supplemental statement of the case, and 
letters sent to the appellant by the RO, adequately 
informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  The appellant has been advised that basic 
eligibility for VA benefits would require a finding by the 
service department that he has the requisite service.  He 
was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he 
might obtain such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A.  The Board concludes that the RO has  complied with 
these provisions and thus it would not be prejudicial to 
decide the case on the current record.  As discussed 
below, the VA is bound in this case by the finding of the 
NPRC that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.  The 
RO did attempt to assist the appellant by contacting NPRC 
to determine if he had the requisite service, but the 
response from NPRC indicated he did not.

Absent the required certification of service from the 
service department, which is determinative as a threshold 
matter in the present case, there is no reasonable 
possibility that further development of the claim by VA 
would substantiate the claim.  Nor, in the context of the 
law that applies to this case, is there any indication in 
the record that there is any evidence that could 
substantiate the claim that has not been obtained.  

The VA has satisfied its obligation to notify and assist 
the appellant in this case.  The change in law has no 
material effect on adjudication of the claim.  The law, 
not the evidence, controls the outcome of this appeal (see 
Sabonis v. Brown, 6 Vet. App. 426 (1994)).  Taking these 
factors into consideration, further expending of the VA's 
resources is not warranted and there is no prejudice to 
the appellant in proceeding to consider the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Background

The veteran claims basic eligibility for VA benefits based 
on service with the Philippine Commonwealth Army.  In 
support of his claim the veteran has submitted evidence, 
including photographs taken of him during his period of 
service; a certification of having attended The Signal 
School of the United States Army, dated May 4, 1948; Armed 
Forces of the Philippines documentation certifying paid 
United States Armed Forces in the Far East (USAFFE) 
service, including service during World War II; a 
Philippine Veteran Information Data Sheet dated in 
November 2000, reflecting service in the USAFFE from 
December 1941 to July 1945; and a May 1977 letter from a 
retired member of the Philippine Army attesting to the 
veteran's service from September 1945 to December 1945, 
during which time he attended Signal School.   

In response to the evidence submitted, in March 2001 the 
RO requested verification of the veteran's service from 
NPRC.  NPRC certified in April 2001 that the appellant had 
no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service 
of the United States Armed Forces. 

During a January 2002 RO hearing, the appellant testified 
as to his induction into and active service for the USAFFE 
during World War II.  He testified that he served as a 
signal operator for part of this time and received arrears 
pay for parts of his service.  The hearing officer 
informed the veteran that he believed the veteran served 
during World War II, but that the service department's 
determination that he did not have service as a member of 
the Philippine Commonwealth Army was binding on VA. 

Law and Regulations

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 
C.F.R. § 3.1(d).  The term "veteran of any war" means any 
veteran who served in the active military, naval or air 
service during a period of war.  38 C.F.R. § 3.1(e).  
Service department certified recognized guerrilla service, 
and unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former 
member of the United States Armed Forces (including the 
Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but 
not for pension or burial benefits. 38 U.S.C.A. § 107; 38 
C.F.R. § 3.8(c) and (d).  Active service will be the 
period certified by the service department.  38 C.F.R. § 
3.9(a) and (d).

Title 38 of the United States Code authorizes the 
Secretary of Veterans Affairs (Secretary) to prescribe the 
nature of proof necessary to establish entitlement to 
veterans' benefits.  See 38 U.S.C.A. §  501(a)(1) (West 
1991).  Under that authority, the Secretary has 
promulgated, inter alia, 38 C.F.R. §§ 3.9 and 3.203(a), 
(c), to govern the conditions under which the VA may 
extend veterans' benefits based on service in the 
Philippine Commonwealth Army.  Those regulations require 
that an applicant prove his service in the Philippine 
Commonwealth Army (and thus his veterans' status) with 
either official documentation issued by a United States 
service department or verification of the claimed service 
by such a department.  See 38 C.F.R. § 3.9(a) (authorizing 
veterans' status for Philippine veterans "from the date 
certified by the Armed Forces [of the United States]"), § 
3.203(a) (requiring service department documentation of 
service where available), § 3.203(c) (requiring service 
department verification of service where documentation is 
not available). 

In cases for VA benefits where the requisite veteran 
status is at issue, the relevant question is whether the 
claimant has qualifying service under Title 38 of the 
United States Code and the regulations promulgated 
pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 
(Fed. Cir. 1997).  Where service department certification 
is required, see 38 C.F.R. § 3.203(c), the service 
department's decision on such matters is conclusive and 
binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  Thus, if the United States service department 
refuses to verify the applicant's claimed service, the 
applicant's only recourse lies within the relevant service 
department, not the VA.  Soria, 118 F. 3d at 749.

In short, under 38 C.F.R. §§ 3.9 and 3.203, claimants, 
including Philippine claimants, are not eligible for 
veterans' benefits unless a United States service 
department documents or certifies their service.  Soria, 
118 F. 3d at 749.

Analysis

The Board acknowledges the documentation of service 
provided by the appellant.  However, in the instant case, 
the service department has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service 
of the United States Armed Forces.  The Board is bound by 
the finding of the service department, and thus finds that 
the appellant did not have recognized service so as to 
confer eligibility for VA benefits.  Since the law 
pertaining to eligibility for the claimed benefits is 
dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The Board reiterates to the appellant that if the United 
States service department refuses to verify the 
applicant's claimed service, the applicant's only recourse 
lies within the relevant service department, not the VA.  
Soria, 118 F. 3d at 749.

ORDER

Basic eligibility for VA benefits is denied.





		
	R. F.  WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

